ICJ_054_ICAOCouncil_IND_PAK_1971-12-03_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

APPEL CONCERNANT LA COMPÉTENCE
DU CONSEIL DE L’OACI

(INDE c. PAKISTAN)

ORDONNANCE DU 3 DECEMBRE 1971

1971

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPEAL RELATING TO THE JURISDICTION
OF THE ICAO COUNCIL

(INDIA v. PAKISTAN)

ORDER OF 3 DECEMBER 1971
Mode officiel de citation:

Appel concernant la compétence du Conseil de l'OACTI, ordonnance du
3 décembre 1971, C.I.T. Recueil 1971, p. 350.

Official citation:

Appeal Relating to the Jurisdiction of the ICAO Council, Order of 3
December 1971, I.C.J. Reports 1971, p. 350.

 

Sales mmber 358

 

 

 
350

COUR INTERNATIONALE DE JUSTICE

1071 ANNÉE 1971
3 décembre
Rôle général 3 décembre 1971

APPEL CONCERNANT LA COMPÉTENCE
DU CONSEIL DE L’OACI

(INDE c. PAKISTAN)

ORDONNANCE

Le Vice-Président de la Cour internationale de Justice, faisant fonction
de Président en vertu de l’article 13 du Règlement de la Cour,

Vu l’article 48 du Statut de la Cour et l’article 37 du Règlement de la
Cour,

Vu l'ordonnance du 16 septembre 1971 fixant au 16 décembre 1971
la date d’expiration du délai pour le dépôt du mémoire du Gouverne-
ment indien,

Considérant que, le 3 décembre 1971, au cours d’une réunion à laquelle
assistaient les agents des deux gouvernements, l’agent du Gouvernement
indien a demandé pour des raisons matérielles le report au 22 décembre
1971 de la date d’expiration du délai pour le dépôt du mémoire;

Considérant que l’agent du Gouvernement pakistanais n’a pas soulevé
d’objection;

Reporte au 22 décembre 1971 la date d’expiration du délai pour le
dépôt du mémoire du Gouvernement indien;
Réserve la suite de la procédure.

4
351 CONSEIL DE L’OACI (ORDONNANCE 3 XII 71)

Fait en français et en anglais, le texte français faisant foi, au palais
de la Paix, à La Haye, le trois décembre mil neuf cent soixante et onze,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour
et dont les autres seront transmis respectivement au Gouvernement indien
et au Gouvernement pakistanais.

Le Vice-Président,
(Signé) F. AMMOUN.

Le Greffier,
{Signé) S. AQUARONE.
